Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 22, 2019

The Court of Appeals hereby passes the following order:

A19A0542. OUTFRONT MEDIA, LLC v. CITY OF ATLANTA BOARD OF
    ZONING ADJUSTMENT.

      We granted Outfront Media, LLC’s application for discretionary review
following the superior court’s affirmance of the City of Atlanta Board of Zoning
Adjustment’s decision upholding the City’s Office of Buildings’ denial of Outfront
Media’s application for a billboard permit. The application was granted in order for
this Court to more thoroughly review the record and transcript of the proceeding
below. After thorough and plenary review, we have determined that no basis for
reversal appears, and thus, the application for discretionary appeal was improvidently
granted. Therefore, the order granting the application is hereby vacated and this
appeal is accordingly dismissed.
      Accordingly, oral argument for this appeal scheduled for Feburary 20, 2019 is
hereby canceled.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/22/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.